DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harrison (US 2019/0383904).

Claim 1: Harrison discloses An apparatus comprising a radar (para 0030, fig 7 element 702), the radar comprising:
a reconfigurable radio configured, based on a plurality of reconfigurable radio parameters, to transmit a plurality of Transmit (Tx) radar signals via a plurality of Tx antennas, to receive via a plurality of Receive (Rx) antennas a plurality of Rx radar signals based on the plurality of Tx radar signals, and to provide digital radar samples based on the Rx radar signals (para 0031, 0039, 0040, 0042, 0044 disclosing transmission, reception, various parameters for controlling such functions and ADC processing of received signals)
a radar perception processor configured to generate radar perception data based on the digital radar samples, the radar perception data representing semantic information of an environment of the radar (para 0017-0021, 0021-0027), and
a feedback controller to configure the plurality of reconfigurable radio parameters based on the radar perception data, and to feedback the reconfigurable radio parameters to the reconfigurable radio (para 0017-0021, 0021-0027, 0031, 0046-0048, 0060, antenna controller)

Claim 2: Harrison discloses the radar perception processor is configured to provide a reliability indicator to indicate a reliability of the radar perception data, and wherein the feedback controller is to configure the plurality of reconfigurable radio parameters based on the reliability indicator (para 0021-0027 disclosing the auto-encoder determining semantic information of the environment i.e. identifying/classifying/etc., and determination of a reliability or “operational accuracy” of the perception processor) 

Claim 3: Harrison discloses he feedback controller comprises an Artificial Intelligence (AI) engine trainable according to at least one of the radar perception data, the digital radar samples, or intermediate radar processing data from the radar perception processor (para 0017-0021, 0021-0027)

Claim 4: Harrison discloses the feedback controller is to adaptively configure the plurality of reconfigurable radio parameters in real time based on previous radar perception data corresponding to previously processed digital radar samples (para 0017-0021, 0021-0027, 0031, 0046-0048, 0060, antenna controller)

Claim 5: Harrison discloses the radar perception processor comprises an Artificial Intelligence (AI) engine trainable according to the digital radar samples (para 0017-0021, 0021-0027, 0042, 0044)

Claim 6: Harrison discloses the radar perception processor comprises: 
a range estimator configured to process the digital radar samples, and to provide range information comprising range estimates of objects in the environment (para 0008, 0054, claim 3)
a transformer configured to transform the range estimates into Range- Doppler estimates of the objects (para 0008, 0054, claim 3, para 0017-0021 “RD maps”); and
a perception data generator configured to generate the radar perception data representing the semantic information of the environment of the radar based on the Range-Doppler estimates of the objects (para 0017-0021, 0021-0027),

Claim 7: Harrison discloses the digital radar samples comprise a plurality of streams of digital radar samples corresponding to the plurality of Rx antennas para 0017-0021, 0021-0027, 0042), respectively, and wherein the range estimator comprises a plurality of pre- processing filters configured to determine a respective plurality of initial range estimates based on the plurality of streams of digital radar samples (para 0017-0021) , and a plurality of range estimation generators to generate the range information by applying to the initial range estimates one or more of a side-lobe suppression mechanism or an interference suppression mechanism (para 0033)

Claim 8: Harrison discloses the plurality of pre-processing filters comprises a plurality of pre-processing Artificial Intelligence (AI) engines, a pre- processing AI engine of the plurality of pre-processing AI engines is trainable based on a respective stream of digital radar samples of the plurality of streams of digital radar samples (para 0017-0021, 0021-0027, “RD maps”),

Claim 9: Harrison discloses the plurality of range estimation generators comprises a plurality of range-estimation Artificial Intelligence (AI) engines, a range-estimation AI engine of the plurality of range-estimation AI engines is trainable based on a respective initial range estimate of the plurality of initial range estimates (para 0017-0021, 0021-0027),

Claim 10: Harrison discloses the perception data generator comprises:
a Hybrid Convolutional Neural Network (HCNN) configured to determine semantic and spatial information based on the Range-Doppler estimates of the objects; and a plurality of parallel Fully-Connected (FC) neural network branches to generate the radar perception data, an FC neural network branch of the plurality of FC neural network branches to generate a perception output of the radar perception data based on the semantic and spatial information from the HCNN (para 0017-0027)

Claim 11: Harrison discloses the reconfigurable radio comprises a plurality of reconfigurable Radio-Frequency (RF) Tx chains configured to transmit the Tx radar signals via the plurality of Tx antennas based on the plurality of reconfigurable radio parameters, and a plurality of reconfigurable RF Rx chains configured to process the Rx radar signals received via the plurality of Rx antennas based on the plurality of reconfigurable radio parameters (para 0031, 0039, 0040, 0042, 0044 disclosing transmission, reception, various parameters for controlling such functions and ADC processing of received signals)

Claim 12: Harrison discloses the reconfigurable radio comprises a reconfigurable Radio-Frequency (RF) front-end, which is configurable, according to the plurality of reconfigurable radio parameters, to convert the Rx radar signals into the digital radar samples, and to generate the Tx radar signals (para 0031, 0039, 0040, 0042, 0044 disclosing transmission, reception, various parameters for controlling such functions and ADC processing of received signals)

Claim 13: Harrison discloses the plurality of reconfigurable radio parameters comprises at least one of a beamforming parameter, a beam-nulling parameter, a polarization type parameter, a frame time of the Tx radar signals, a chirp time of the Tx radar signals, digital modulation characteristics of the Tx radar signals, a radiation pattern of the Tx signals, a polarization type of the Tx radar signals, a coding sequence of the Tx radar signals, or a center frequency of the Tx radar signals (para 0027, 0039, 0044-0046, 0051, 0058, 0059)

Claim 14: Harrison discloses the radar perception data comprises at least one of an object classification, a reliability of the object classification, an object range, a reliability of the object range, an object directionality, a reliability of the object directionality, an object speed, a reliability of the object speed, an object size, a reliability of the object size, an object mapping on a map, a reliability of the object mapping on the map, a drivable path mapping, a reliability of the drivable path mapping, a hazardous object mapping, or a reliability of the hazardous object mapping (para 0017-0021, 0021-0027),

Claim 15: Harrison discloses a radar processor to determine mapping information of the environment based on the radar perception data (para 0017-0021, 0021-0027, “RD maps”, “information dense representation of map”, etc.),

Claim 16: Harrison discloses vehicle (para 0030, fig 7 element 700) comprising:
a system controller configured to control one or more vehicular systems of the vehicle based on radar information (para 0036, 0037); and
a radar device configured to provide the radar information to the system controller (para 0030, fig 7 element 702), the radar device comprising:
a reconfigurable radio configured, based on a plurality of reconfigurable radio parameters, to transmit a plurality of Transmit (Tx) radar signals via a plurality of Tx antennas, to receive via a plurality of Receive (Rx) antennas a plurality of Rx radar signals based on the plurality of Tx radar signals, and to provide digital radar samples based on the Rx radar signals (para 0031, 0039, 0040, 0042, 0044 disclosing transmission, reception, various parameters for controlling such functions and ADC processing of received signals)
a radar perception processor configured to generate radar perception data based on the digital radar samples, the radar perception data representing semantic information of an environment of the radar (para 0017-0021, 0021-0027),
a feedback controller to configure the plurality of reconfigurable radio parameters based on the radar perception data, and to feedback the reconfigurable radio parameters to the reconfigurable radio (para 0017-0021, 0021-0027, 0031, 0046-0048, 0060, antenna controller); and
a radar processor to determine the radar information based on the radar perception data (para 0008, 0054, claim 3, para 0017-0021, 0042, 0043 “RD maps”);

Claim 17: Harrison discloses the radar perception processor is configured to provide a reliability indicator to indicate a reliability of the radar perception data, and wherein the feedback controller is to configure the plurality of reconfigurable radio parameters based on the reliability indicator (para 0021-0027 disclosing the auto-encoder determining semantic information of the environment i.e. identifying/classifying/etc., and determination of a reliability or “operational accuracy” of the perception processor)

Claim 18: Harrison discloses the feedback controller comprises an Artificial Intelligence (AI) engine trainable according to at least one of the radar perception data, the digital radar samples, or intermediate radar processing data from the radar perception processor (para 0017-0021, 0021-0027)

Claim 19: Harrison discloses the radar perception processor comprises an Artificial Intelligence (AD) engine trainable according to the digital radar samples (para 0017-0021, 0021-0027, 0042, 0044)

Claim 20: Harrison discloses the radar perception processor comprises:
a range estimator configured to process the digital radar samples, and to provide range information comprising range estimates of objects in the environment (para 0008, 0054, claim 3)
a transformer configured to transform the range estimates into Range- Doppler estimates of the objects (para 0008, 0054, claim 3, para 0017-0021 “RD maps”); and
a perception data generator configured to generate the radar perception data representing the semantic information of the environment of the radar based on the Range-Doppler estimates of the objects (para 0017-0021, 0021-0027),

Claim 21: Harrison discloses the perception data generator comprises:
a Hybrid Convolutional Neural Network (HCNN) configured to determine semantic and spatial information based on the Range-Doppler estimates of the objects; and a plurality of parallel Fully-Connected (FC) neural network branches to generate the radar perception data, an FC neural network branch of the plurality of FC neural network branches to generate a perception output of the radar perception data based on the semantic and spatial information from the HCNN (para 0017-0027)

Claim 22: Harrison discloses A product comprising one or more tangible computer-readable non-transitory storage media comprising computer-executable instructions (para 0060, 0072, describing various programming storage for carrying out the operations) operable to, when executed by at least one processor, enable the at least one processor to cause a radar device to:
configure a reconfigurable radio, based on a plurality of reconfigurable radio parameters, to transmit a plurality of Transmit (Tx) radar signals via a plurality of Tx antennas, to receive via a plurality of Receive (Rx) antennas a plurality of Rx radar signals based on the plurality of Tx radar signals, and to provide digital radar samples based on the Rx radar signals (para 0031, 0039, 0040, 0042, 0044 disclosing transmission, reception, various parameters for controlling such functions and ADC processing of received signals);
generate radar perception data based on the digital radar samples, the radar perception data representing semantic information of an environment of the radar (para 0017-0021, 0021-0027),; and
configure the plurality of reconfigurable radio parameters based on the radar perception data, and feed-back the reconfigurable radio parameters to the reconfigurable radio (para 0017-0021, 0021-0027, 0031, 0046-0048, 0060, antenna controller);

Claim 23: Harrison discloses the instructions, when executed, cause the radar device to provide a reliability indicator to indicate a reliability of the radar perception data, and to configure the plurality of reconfigurable radio parameters based on the reliability indicator (para 0021-0027 disclosing the auto-encoder determining semantic information of the environment i.e. identifying/classifying/etc., and determination of a reliability or “operational accuracy” of the perception processor)

Claim 24: Harrison discloses the instructions, when executed, cause the radar device to:
to process the digital radar samples, and to provide range information comprising range estimates of objects in the environment (para 0008, 0054, claim 3)
to transform the range estimates into Range- Doppler estimates of the objects (para 0008, 0054, claim 3, para 0017-0021 “RD maps”); and
to generate the radar perception data representing the semantic information of the environment of the radar based on the Range-Doppler estimates of the objects (para 0017-0021, 0021-0027),

Claim 25: Harrison discloses the instructions, when executed, cause the radar device to:
determine semantic and spatial information based on the Range-Doppler estimates of the objects using a Hybrid Convolutional Neural Network (HCNN); and generate the radar perception data using a plurality of parallel Fully- Connected (FC) neural network branches, an FC neural network branch of the plurality of FC neural network branches to generate a perception output of the radar perception data based on the semantic and spatial information (para 0017-0027)
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648